Citation Nr: 1602361	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability.  


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is under the jurisdiction of the RO in Detroit, Michigan.  


REMAND

In January 2001, the Veteran filed a claim of entitlement to an increased rating for his service-connected posttraumatic stress disorder (PTSD).  In a June 2002 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective December 19, 2000.  Thereafter, the Veteran appealed the effective date assigned to the grant of the 100 percent disability rating.  In a March 2003 decision, the Board denied the Veteran's claim for an earlier effective date, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a January 2004 Joint Motion for Remand, the Court remanded the case for VA to address the claim of entitlement to a total disability rating based on individual unemplyoability (TDIU), which was raised in an April 1995 written correspondence, but never adjudicated by the RO.  

In October 2004, the Board remanded both claims and directed the RO to adjudicate the issue of entitlement to TDIU.  In January 2006, the RO confirmed the denial of the Veteran's earlier effective date claim and issued a rating decision in which it denied TDIU prior to the assignment of the 100 schedular rating.  Thereafter, the Veteran's claim for an earlier effective date was returned to the Board for appellate review.  

In an April 2006 decision, the Board denied the Veteran's claim for an earlier effective date for the assignment of the 100 percent rating, and the Veteran appealed that decision to the Court.  In an August 2007 Joint Motion for Remand, the Court remanded the case as the supplemental record before the Court revealed that the Veteran submitted a notice of disagreement with respect to the RO's January 2006 rating decision; however, a statement of the case was never issued with respect to the denial of the Veteran's TDIU claim.  Additionally, the evidence showed that the Veteran received VA vocational rehabilitation on several occasions during the 1980's and 1990's.  However, the record only contained VA vocational rehabilitation records from September 2000 and December 2000, and VA did not document the efforts made to locate records prior to 2000.  

In August 2008, the Board remanded the above-captioned claim in order to obtain the Veteran's complete VA vocational rehabilitation records.  An October 2008 supplemental statement of the case indicates that the RO obtained the Veteran's VA vocational rehabilitation file containing records from October 1980 through March 2005.  In January 2009, the Board observed that the electronic claims file did not appear to contain such records and again remanded the Veteran's claims.  

A March 2009 e-mail correspondence indicates that the RO requested the Veteran's VA vocational rehabilitation file.  The record does not contain a response to the RO's March 2009 e-mail, but it shows that multiple documents were subsequently associated with the electronic claims file, including psychiatric treatment records, Social Security Administration records, and letters from the Veteran's vocational rehabilitation counselor.  An April 2010 supplemental statement of the case indicates that the RO received the Veteran's vocational rehabilitation file.  However, a review of the record still reveals no VA vocational rehabilitation records dated prior to September 2000 or any correspondences indicating that such records are not available.  Therefore, the Board finds that a remand is necessary in order to ensure compliance with the terms of the August 2007 Court Order.
   
Accordingly, the case is remanded for the following action:

1.  The RO must obtain all records pertaining to the Veteran's attempts at VA vocational rehabilitation prior to September 2000, including, but not limited to, all records of vocational counseling dated prior to September 2000 and all applications and determinations pertaining to the Veteran's multiple attempts at vocational rehabilitation between 1975 and 2000.  All attempts to secure this evidence must be documented in the claims file by the RO, to include a negative response if such records are not available.  These records must be associated with the Veteran's electronic claims file.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

